Title: John Adams and Abigail Adams to Benjamin Franklin, 11 September 1784
From: Adams, John,Adams, Abigail
To: Franklin, Benjamin




Saturday Morning sept 11. 1784


Mr. and Mrs. Adams present their Compliments to Dr. Franklin and hope to have the Honour of his company to day at Dinner, with his Grandson Mr. Bache. They also beg the Favour of him to lend them the Assistance of one of his servants this morning if he can without Inconvenience as they are so unlucky as to have both their Men servants confined to their Chambers by very serious Sickness.
